     Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 1 of 30




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 SHOLEM WEISNER and                                      Case No.: 20-cv-02862- AKH
 SHMUEL NEMANOV,
                                                         SECOND AMENDED
             Plaintiff and Involuntary Plaintiff,        COMPLAINT FOR PATENT
                                                         INFRINGEMENT
 -against-
                                                         DEMAND FOR JURY TRIAL
 GOOGLE LLC,

             Defendant.



       Plaintiff Sholem Weisner (“Weisner” or “Plaintiff” or “Inventor”), by his
attorney, for his Second Amended Complaint against Defendant Google LLC
(“Amended Complaint”) and Involuntary Party Shmuel Nemanov (“Nemanov”,
collectively with Weisner - “Weisner”, “Plaintiff” or “Inventor”) allege as follows:
                                       THE PARTIES
   1. Sholem Weisner (“Weisner”) is an individual having his residence at 227 Hewes
Street, Brooklyn, New York 11211.
   2. Google LLC (“Google” or “Defendant Google”) is a Delaware Limited Liability
Company with its principal place of business at 1600 Amphitheatre Parkway, Mountain
View, CA 94043. Google has registered with the New York State Department of State as
a Foreign Limited Liability Company and has identified the Corporation Service
Company, 80 State Street, Albany, New York, 12207-2543 as its Agent for Service of
Process.
   3. Upon information and belief, Google LLC maintains a large office in this District
at 111 Eighth Avenue, New York, New York.
   4. Involuntary Plaintiff Shmuel Nemanov (“Nemanov”) was initially joined as an
involuntary party in this action, pursuant to Rule 19(a) of the Federal Rules of Civil
Procedure. See Indep. Wireless Tel. Co. v. Radio Corp. of Am., 269 U.S. 459, 468 (1926)
("If the owner of a patent, being within the jurisdiction, refuses or is unable to join an
exclusive licensee as coplaintiff, the licensee may make him a party defendant by process,


                                               1
     Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 2 of 30




and [*3] he will be lined up by the court in the party character which he should assume.");
AsymmetRx, Inv. v. Biocare Med., 582 F.3d 1314, 1322 (Fed. Cir. 2009)("A patentee that
does not voluntarily join an action prosecuted by its exclusive licensee can be joined as a
defendant ...." (citation omitted)); Int'l Rediscount Corp. v. Hartford Accident & Indem.
Co., 425 F. Supp. 669, 674-75 (D. Del. 1997)("An involuntary plaintiff is a party who is
obligated to assist in prosecuting an action or to permit its name to be used but refuses to
do so and who is thereafter joined … If a party is subject to service, however, it is not
joined as an 'involuntary plaintiff.' Rather, it is served, joined as a defendant, and then
realigned by the Court in the 'character which [it] should assume.'").
    5. After service on the First Amended Complaint, following Nemanov’s
Motion and Plaintiff’s Cross-Motion, the Court Ordered (ECF #67) that Nemanov be
realigned as an Involuntary Party Plaintiff. At all times hereinafter mentioned, Nemanov was
and now is a resident of Kings County, New York.
                             JURISDICTION AND VENUE
    6. This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This Court has
original and exclusive subject matter jurisdiction over this controversy pursuant to 28
U.S.C. §§ 1331 and 1338.
    7. Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b).
    8. This Court has personal jurisdiction over Google. As alleged herein, Google has
committed acts of direct infringement of one or more of Plaintiff’s Patents in this District
, and continues to do so. Upon information and belief, Google maintains an office within
this District (New York, New York). Defendant’s office in New York, New York is a
regular and established place of business. In addition, the Court has personal jurisdiction
over Google because minimum contacts have been established with the forum and the
exercise of jurisdiction would not offend traditional notions of fair play and substantial
justice.
    9. Nemanov is an owner of a minority, undivided interest in certain of Plaintiff
Weisner’s Patents pursuant to the Exhibit B Agreement Between Owners .
    10. Under that Agreement, Plaintiff Weisner, as the majority owner of the undivided
interest in certain patents and patent applications including those identified hereinbelow,
has exclusive rights to sue for patent infringement.


                                              2
     Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 3 of 30




      INVENTION BACKGROUND AND SYSTEM DETAILS EXPLAINED
   11. The asserted claims of Plaintiff’s U.S. Patent Nos. 10,380,202; 10,394,905;
10,642,911; 10,642,910 (“Plaintiff’s Patents” or “Patents-In-Suit”) are patent eligible and
are directed to patent-eligible subject matter under 35 U.S.C. § 101.
   12. The asserted claims of Plaintiff’s Patents are not directed to abstract ideas and
provide an inventive concept which through an element or combination of elements are
sufficient to ensure that the Plaintiff’s Patents in practice amount to and are significantly
more than a patent upon merely an abstract idea. The “History of Personalized Search”
and “Short description of Patent History”, the Invention Background and System Details
of Plaintiff’s Patents clearly show that the Patents-In-Suit are directed to specific
improved methods for a Personalized Search which were and remain revolutionary as at
the date the Plaintiff Patents were filed with the USPTO.
                             History of Personalized Search

   13. With respect to the “Personalized Search”:

“Personalized Search was originally introduced on March 29, 2004 as a beta test of a
Google Labs project. On April 20, 2005, it was made available as a non-beta service, but
still separate from ordinary Google Search. On November 11, 2005, it became a part of
the normal Google Search, but only to users with Google Accounts. Beginning on
December 4, 2009, Personalized Search was applied to all users of Google Search,
including those who are not logged into a Google Account.

In addition to customizing results based on personal behavior and interests associated
with a Google Account, Google also implemented social search results in October 2009
based on people whom one knows. Operating on the assumption that one's associates
share similar interests, these results would give a ranking boost to sites from within a
user's "Social Circle". These two services integrated into regular results by February
2011 and expanded results by including content shared to users known through social
networks”. (Source: https://en.wikipedia.org/wiki/Google_Personalized_Search#history).

   14. By 2014 Google searches were customized using location data collected via

Plaintiff’s described Patents-In-Suit:

“This precise location data allows Google to give you information based on your current
location as well as the places you have visited in the past.


                                              3
        Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 4 of 30




If you are not connected to Google via a mobile device, it will get your location based off
your IP address of your internet connection. It may not be as precise as GPC, but it gives
them the general area you are located.

This location data is used to help you find information on nearby restaurants or other
local businesses. These custom results are very helpful to the user”. (Source:
https://www.portent.com/blog/seo/personalized-search-results.htm).

                            Short description of relevant patent history

       15. Prior to 2007, before the iPhone existed, mobile-web was in its infancy. Existing
search engine and search algorithm technology used records of virtual encounters only to
give the best possible results. Search engines, Google’s PageRank included, were of little
use when it came to real life services, businesses, or activities.1 The Plaintiff/Inventor
labored to find a way to marry our physical activities to the emerging virtual world so
that dynamic, accurate and tailored search results could be obtained.
       16. Prior to 2007, when a person searched the web for real life locations, such as fine
dining, spas, or movie theaters, the person searching would be referred by the search
engine to the highest-ranking Uniform Resource Locator (“URL”) link. However,
technology did not have the system to discern the most relevant physical location. Rather
it used, amongst others, websites that had the most URL visitors, and the individual’s
cyber activity, surf history and so on, but it had no history of URL encounters in real life.
It did not exist. Therefore, a person searching the web got results for fine dining that the
Internet liked, but one could not get tailored results to one’s specific liking based on their
real-life interactions.2 In fact, because searches were generic, and people usually click on
the top results, it created an echo chamber that did not correspond to the user’s
inclinations.
       17. Realizing that the solution requires a database of physical encounters the
Plaintiff/Inventor struggled to find a way to avoid and solve the four major obstacles
through:



1
    See patent specification in Exhibit A, column 1, lines 15-35
2
    See patent specification in Exhibit A, column 2, lines 50-60

                                                        4
        Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 5 of 30




       a. Collection of data requires one to walk around constantly recording encounters +
          geo + details manually;
       b. One must convince all his encounters, people and places (a/k/a location relatives),
          to keep those records as well;
       c. These manual entries could not update automatically, e.g. if the place moved, or
          another doctor joined the group, etc.;
       d. All records need to be stored in a central database, via a cyber medium (a/k/a
          URL encounters), to be retrieved by existing algorithm technology.

       18. The Patents-in-Suit avoided and solved the above four major obstacles through

innovative methods and a system that solves all issues by integrating the Patent Claims

and Elements of the Invention to produce something significantly more, that yields a

revolutionary, technological improvement, and in so doing accomplishes a marrying of

the physical world to the virtual.3 The system keeps dynamic cyber records of physical

encounters that constantly update. It uses the same or similar algorithm used by existing

search engines, only with physical encounters that are now searchable online just as cyber

encounters were until now.

       19. By recording the physical encounter in cyberspace automatically, search results
are more accurate and specifically tailored to the search. Such methods and system also
keep those URL interactions active by constantly updating the URL encountered so for
example if the shop moves, or a new doctor joins the office, etc. the new information is
reflected in the URL.
       20. Thus, one can currently see one’s visit from years ago, and most importantly, the
current status of the URL encountered.
       21. With the Patents-In-Suit, through methods and system, stationary URL members
have additional major benefits that did not previously exist inter alia:
       a) Having a dynamic business URL on a person’s location history is a new form of
          advertising in itself;4



3
    See patent specification in Exhibit A, column 1, lines 5-10
4
    See patent specification in Exhibit A, column 7, lines 0-5; page 19, column 11, lines 20-30

                                                        5
      Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 6 of 30




    b) Having entries of URL encounters recorded in a cyber database tagged with time
       and physical place tags, provides a nostalgic and experiential way to review URL
       profiles of stationary members/businesses5;

    c) Stationary URL members such as stores, can now know and direct their online
       advertising efforts directly to people who have visited their location previously.
       Furthermore, a collection of URLs now exists in a database where one can narrow
       down location relatives to other ‘useful businesses’, accurately targeting potential
       customers6;

    d) The Patents-In-Suit/Invention through methods and system, thus works by
       integrating the Patent Claims and Elements of the Invention to produce something
       significantly more, that yields a revolutionary, technological improvement by:

        a. creating and assigning accounts to stationary tangible locations, creating, or
        using a virtual location for the tangible location.7
        b. creating and assigning accounts to mobile users, i.e., people walking around,
        creating, or using a virtual location for the mobile person.8
        c. storing the encounter, e.g., the physical visit to the tangible location, in a web
        searchable medium, as a visit from a user to a virtual site.9
        d. instructing the system to capture and categorize URL encounters by frequency
        and time decay.10
        e. when a user will search for a physical location to visit, the inventive system
        will search a list of the physical location URLs, and produce a result, based on:
           i.    past visit of such user, and past visits of location relatives of such user
          ii. geographic location
         iii. business category
         iv.     frequency of visits of such users, and visits of location relatives and their
                 frequency.

    22. To illustrate the foregoing and by way of example: a person that frequents a gym
and is now searching for a martial arts dojo. This novel system will search if any of the
other members that frequent the same gym encountered a martial arts dojo in the


5
  See patent specification in Exhibit A, column 16, lines 25-40 & column 14 lines 65 - end
6
  See patent specification in Exhibit A, column 7, lines 15-25
7
  See patent specification in Exhibit A, column 20, line 65; & column 17, lines 20-35
8
  See patent specification in Exhibit A, column 20, line 65; & column 17, lines 20-35
9
  See patent specification in Exhibit A, column 15, lines 1-10
10
   See patent specification in Exhibit A, column 19, lines 5-25; & column 20, lines 35-45


                                                     6
         Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 7 of 30




geographic location being searched, and rank its recommendation based on how many
connections (relatives, frequency of relative visits, etc.) they have, delivering a highly
intuitively, specifically tailored result to the searcher’s unique characteristics, and tastes.
       23. These location relatives and “useful person” results are anonymous to all parties,
and eliminates the inherent bias of pushing and referring places through conventional
web searches.
       24. The Plaintiff’s Patents-In-Suit/Invention are thus methods and a system that are
time, cost, and energy efficient, as it does not require any additional input. People just
need to do their daily activities as before and the Plaintiff’s system automatically and
organically works behind the scenes by integrating the Patent Claims and Elements of the
Invention to produce something significantly more, that yields a revolutionary,
technological improvement.11
       25. Defendant Google does every step, and derives enormous monetary benefits, by

offering all of Plaintiff’s patented methods and system to users. Defendant Google

attracted a very large user base, and Defendant Google uses the data obtained through

Plaintiff’s patented methods and system, to sell very specifically tailored ads to the tune

of billions of dollars annually.

       26. It comes as no surprise that Defendant Google tries every argument to invalidate
Plaintiff’s Patents-in-Suit which Plaintiff invented through hard work, blood and sweat,
and significant cost.
       27. The Court should not allow Defendant Google to steal Plaintiff’s patented
methods and system in broad daylight, by discounting, and trivializing Plaintiff’s
patented methods and system and innovative product.
       28. To be sure, Plaintiff is not claiming invention of “location history” entries. The
Plaintiff inventor had licensing conversations with Apple in 2020, namely Jayna Whitt
Director - IP Transactions, without claiming Apple’s infringement. Apple currently uses
a static basic “address book” to match locations without integrating physical activities



11
     See patent specification in Exhibit A, column 7, line 10


                                                        7
        Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 8 of 30




into a cyber medium. There are other methods and systems to provide location history
that do not directly infringe on Plaintiff’s unique URL physical encounter integration
system.
       29. By using Plaintiff’s patent specifications published on October 2, 2008 12
(Publication #0244006) like an instruction manual, Google monopolized the mobile-web.
(See Exhibit A-1 p.4, “Google Product - Exhibits taken from Google’s public
domain: https://drive.google.com/file/d/1wbZVJhsFusMXjpRsnRPYsjhthNJ5Sp-N).
       30. Each of the claims of the Plaintiff’s Patents-In-Suit/Invention is directed to the
same inventive system, with unique functions of the system, which integrates and
converts the Patent Claims and Elements of the Invention to produce something
significantly more, that yields a revolutionary, technological improvement as identified
hereinbelow.
                             GOOGLE’S PATENT INFRINGEMENT
United States Patent No. 10,380,202
       31. On August 13, 2019, the United States Patent and Trademark Office (“the
USPTO”) issued United States Patent No. 10,380,202, entitled Physical Location History
With URL and Positioning System (the “‘202 Patent”). A true and correct copy of the
‘202 Patent is attached to this Amended Complaint as Exhibit A.
       32. Independent claims 1 and 14 are exemplary claims of the ‘202 Patent. Claim 1
states:
           A method of creating and/or using physical location histories, comprising:
           maintaining a processing system that is connected to a telecommunications
network and configured to provide an account to an individual member and to a
stationary vendor member of a member network;
           providing an application that configures a handheld mobile communication device
of each individual member of a member network to, upon instances of a physical
encounter between the individual member and the stationary vendor member of a
plurality of stationary vendor members of the member network at a physical premises of
the stationary vendor member, a location of the physical encounter determined by a
positioning system in communication with either the handheld mobile communication

12
     See Exhibit A, Page 2

                                                 8
     Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 9 of 30




device or a communication device of the stationary vendor member, and upon acceptance
by the handheld mobile communication device of the individual member of an automatic
proposal from the stationary vendor member, transmit a URL of the stationary vendor
member and a URL of the individual member to the processing system automatically,
thereby generating a location history entry, in at least the account of the individual
member, that includes (i) the URL of, and a location of, the stationary vendor member,
(ii) a time and date of the physical encounter, and (iii) an identity or the account of the
individual member and of the stationary vendor member,
       the URL of the individual member associated with the individual member before
the physical encounter between the individual member and the stationary vendor
member;
       the application maintaining a viewable physical encounter history on the handheld
mobile communication device that includes URLs from multiple stationary vendor
members and is searchable from the handheld mobile communication device (i) by URL
of the individual member and of the stationary vendor member, (ii) by geographic
location, and (iii) by time of the physical encounter,
       maintaining, using the processing system, a database of physical encounter
histories of members of the member network whose accounts received the location
history entry that was generated during the physical encounters, the individual member’s
account having data transfer privileges that allow the physical encounter history to be
accumulated through transmission of location history entries from multiple handheld
mobile communication devices of the individual member over time; and
       wherein the physical encounter history of a particular individual member includes
at least one visual timeline of physical encounters of the particular individual member.
   33. Claim 14 of the ‘202 patent recites: A system for creating and/or using physical
location histories, comprising:
       a processing system connected to a telecommunications network and to a
positioning system and configured to provide an account to an individual member and to
a stationary vendor member of a member network;
       an application that configures a handheld mobile communication device of each
individual member of the member network to, upon instances of a physical encounter


                                              9
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 10 of 30




between the individual member and the stationary vendor member of a plurality of
stationary vendor members of the member network at a physical premises of the
stationary vendor member, the physical encounter recognized by the handheld mobile
communication device upon receiving a short range communication from a transmitting
device of the stationary member, transmit a URL of the stationary vendor member and a
URL of the individual member to the processing system automatically as a result of the
physical encounter at the physical premises, thereby generating a location history entry,
in at least the account of the individual member, that includes (i) the URL of, and a
location of, the stationary vendor member, (ii) a time and date of the physical encounter,
and (iii) an identity or the account of the individual member and of the stationary vendor
member,
       the URL of the individual member associated with the individual member before
the physical encounter between the individual member and the stationary vendor
member, a location of the individual member at the physical premises determined by a
positioning system or by the key data of the stationary vendor member;
       each application configured to maintain a viewable physical encounter history on
the handheld mobile communication device that includes URLs from multiple stationary
vendor members and is searchable from the handheld mobile communication device (i)
by URL of the individual member and of the stationary vendor member, (ii) by
geographic location, and (iii) by time of the physical encounter, the individual member’s
account having data transfer privileges that allow the physical encounter history to be
accumulated through transmission of location history entries from multiple handheld
mobile communication devices of the individual member over time;
       the processing system including a database of physical encounter histories of
members of the member network whose accounts received the location history entry that
was generated,
       wherein the physical encounter history of a particular individual member includes
at least one visual timeline of physical encounters of the particular individual member.
   34. The ‘202 Patent is generally directed to a method and a system of creating and/or
using physical location histories and converts the Patent Claims and Elements of the
Invention to produce something significantly more, that yields a revolutionary,


                                            10
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 11 of 30




technological improvement. One of the ways this is accomplished is by combining
physical encounters between individual members and stationary vendor members of a
network at the physical premises of the stationary vendor member in the ‘brick and
mortar’ world with mobile web identifiers of the cyber world.
   35. The ‘202 Patent was issued to Weisner and to Shmuel Nemanov (“Nemanov”).
On or about July 9, 2019 Weisner and Nemanov executed an “Agreement Between
Owners of Undivided Interests in the Patent” (“Agreement Between Owners”), under
which Weisner, as the majority owner of the undivided interest in certain patents and
patent applications including the application that matured into the ‘202 Patent, has
exclusive rights to sue for patent infringement of the ‘202 Patent. A copy of the
“Agreement Between Owners” was recorded on or about September 4, 2019 in the U.S.
Patent & Trademark Office Assignment Records under Reel/Frame 050259/0564 and is
attached herein to the Amended Complaint as Exhibit B.
   36. The ‘202 Patent is currently in full force and effect and has not expired or been
abandoned, and there are no known prior adjudications of invalidity of any of the claims
of the ‘202 Patent.
United States Patent No. 10,394,905
   37. On August 27, 2019, the United States Patent and Trademark Office (“the
USPTO”) issued United States Patent No. 10,394,905, entitled Method and Apparatus for
a Digital Leg History (the “‘905 Patent”). A true and correct copy of the ‘905 Patent is
attached to this Amended Complaint as Exhibit C.
   38. Independent claims 1 and 11 are exemplary claims of the ‘905 Patent. Claim 1
states: A method of combining enhanced computerized searching for a target business
with use of humans as physical encounter links, comprising: maintaining a processing
system connected to a telecommunications network;
       providing an application that allows a handheld mobile communication device of
each individual member of a member network, the device in communication with a
positioning system, upon a physical encounter between the individual member and a
stationary vendor member of a plurality of stationary vendor members of the member
network at a physical premises of the stationary vendor member, to transmit key data of
the stationary vendor member and of the individual member to the processing system


                                            11
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 12 of 30




automatically as a result of the physical encounter, a location of each individual
member's device determined by the positioning system, the key data being a URL or an
identifier associated with the URL;
       maintaining, using the processing system, a database of physical location histories
of members of the member network whose key data was transmitted to the processing
system during the physical encounters,
       determining, by the processing system, a physical location relationship recorded
in the database between a searching person who is a member of the member network, a
reference individual member of the member network and a first stationary vendor
member of the plurality of stationary vendor members, upon the searching person making
a search query on a search engine having access to the processing system; and
       responding to the search query by generating a computerized search result that
increases a ranking of the first stationary vendor member based on the physical location
relationship wherein the relationship is as follows:
       (a) the reference individual member’s physical location history includes key data
of the first stationary vendor member; and (b) the searching person’s physical location
history and the reference individual member’s physical location history each include key
data of a second stationary vendor member of the plurality of stationary vendor members,
       wherein the searching person’s physical location relationship to the first stationary
vendor member is such that the searching person has a physical location relationship with
the second stationary vendor member who has a physical location relationship with the
reference individual member who has a physical location relationship with the first
stationary vendor member.
   39. Claim 11 recites: A system of combining enhanced searching for a target business
with use of humans as physical encounter links, comprising:
       a processing system connected to a telecommunications network;
       a handheld mobile communication device of each individual member of the
member network, each individual member comprising a link in the member network
based on physical encounters between a first type of member of the member network and
a second type of member of the member network, the first type being an individual
member and the second type being a stationary vendor member,


                                             12
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 13 of 30




       the devices in communication with a positioning system and configured, upon the
physical encounter between the individual member and the stationary vendor member of
a plurality of stationary vendor members of the member network at a physical premises
of the stationary vendor member, to transmit key data of the stationary vendor member
and of the individual member to the processing system automatically as a result of the
physical encounter at the physical premises, a location of each individual member's
device determined by the positioning system, the key data being a URL or an identifier
associated with the URL;
       the processing system having a database of physical location histories of members
of the member network whose key data was transmitted to the processing system during the
physical encounters,
       the processing system configured to determine a physical location relationship
recorded in the database between a searching person who is a member of the member
network, a reference individual member of the member network and a first stationary
vendor member of the plurality of stationary vendor members, when the searching person
makes a search query on a search engine,
       the processing system or search engine configured to respond to the search query
by generating a computerized search result that increases a ranking of the first stationary
vendor member based on the physical location relationship wherein the relationship is as
follows:
       (a) the reference individual member’s physical location history includes key data
of the first stationary vendor member; and (b) the searching person’s physical location
history and the reference individual member’s physical location history each include key
data of a second stationary vendor member of the plurality of stationary vendor members.
   40. The ‘905 Patent is generally directed to a method and system of combining
enhanced computerized searching for a target business with use of physical encounters
between individuals having communication devices and vendors and integrates and
converts the Patent Claims and Elements of the Invention to produce something
significantly more, that yields a revolutionary, technological improvement. One of the
ways this is accomplished is by increasing the ranking of vendor members in a digital
search result by using physical location histories of physical encounters in the ‘brick and


                                             13
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 14 of 30




mortar’ world between individual members having communication devices and the
vendor members.
   41. The ‘905 Patent was issued to Weisner and to Shmuel Nemanov (“Nemanov”).
On or about July 9, 2019 Weisner and Nemanov executed an “Agreement Between
Owners of Undivided Interests in the Patent” (“Agreement Between Owners”), under
which Weisner, as the majority owner of the undivided interest in certain patents and
patent applications including the application that matured into the ‘905 Patent, has
exclusive rights to sue for patent infringement of the ‘905 Patent. A copy of the
“Agreement Between Owners” was recorded on or about September 4, 2019 in the U.S.
Patent & Trademark Office Assignment Records under Reel/Frame 050259/0564 and is
attached herein to the Amended Complaint as Exhibit B.
   42. The ‘905 Patent is currently in full force and effect and has not expired or been
abandoned, and there are no known prior adjudications of invalidity of any of the claims
of the ‘905 Patent.
United States Patent No. 10,642,911
   43. On May 5, 2020, the United States Patent and Trademark Office (“the USPTO”)
issued United States Patent No. 10,642,911, entitled Enhancing Digital Search Results for
a Business in a Target Geographic Area Using URLs of Location Histories (the “‘911
Patent”). A true and correct copy of the ‘911 Patent is attached to this Amended
Complaint as Exhibit D.
   44. Independent claims 1 and 12 are exemplary claims of the ‘911 Patent. Claim 1
states: A computer-implemented method of enhancing digital search results for a
business in a target geographic area using URLs of location histories, comprising:
       providing, by at least one processing system in communication with a positioning
system, an account to (i) an individual member and (ii) a stationary vendor member, of a
member network, the account associated with a URL, the individual member’s account
associated with a mobile communication device or multiple mobile communication
devices,
       maintaining a communication link between the mobile communication device
and the at least one processing system or the positioning system such that the mobile
communication device is configured to accumulate a location history on a database


                                            14
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 15 of 30




maintained by the at least one processing system from physical encounters by the
individual member at multiple stationary vendor members upon the mobile
communication device being set to enter instances of a physical encounter between the
individual member carrying the mobile communication device and the stationary vendor
member at a physical premises of the stationary vendor member, the positioning system
determining a location of the individual member at the physical premises;
       for each individual member having a location history who sends a search query to
a search engine of the at least one processing system, the search query targeting a
geographic area:
               (1) searching, by the search engine, the database for URLs of stationary
vendor members in the location history, the location history also identifying time and
geographic place of the physical encounters therein, and
               (2) assigning a priority, by the at least one processing system, in a search
result ranking based on an appearance of one of the stationary vendor member URLs in
the location history of the individual member, wherein that one of the URLs is of a
particular stationary vendor member located in the target geographic area.
   45. Claim 12 of the ‘911 Patent recites: A system of enhancing digital search results
for a business in a target geographic area using URLs of location histories, comprising:
       at least one processing system in communication with a positioning system and
configured to provide an account to (i) an individual member and (ii) a stationary vendor
member, of a member network, the account associated with a URL, the individual
member’s account associated with a mobile communication device or multiple mobile
communication devices,
       the at least one processing system or the positioning system configured to
maintain a communication link with the mobile communication device such that the
mobile communication device is configured to accumulate a location history on a
database maintained by the at least one processing system from physical encounters by
the individual member at multiple stationary vendor members upon the mobile
communication device being set to enter instances of a physical encounter between the
individual member carrying the mobile communication device and the stationary vendor
member at a physical premises of the stationary vendor member, the positioning system


                                             15
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 16 of 30




determining a location of the individual member at the physical premises, the location
history accumulated;
       for each individual member having a location history who sends a search query to
a search engine accessible by the at least one processing system, the search query
targeting a geographic area, the at least one processing system configured to:
               (1) search the database for URLs of stationary vendor members in the
location history, the location history also identifying time and geographic place of the
physical encounters therein, and
               (2) assign a priority in a search result ranking based on an appearance of
one of the stationary vendor member URLs in the location history of the individual
member, wherein that one of the URLs is of a particular stationary vendor member
located in the target geographic area.
   46. The ‘911 Patent is generally directed to a method and system of enhancing digital
search results for a business in a target geographic area using URLs of location histories
and integrates and converts the Patent Claims and Elements of the Invention to produce
something significantly more, that yields a revolutionary, technological improvement.
One of the ways this is accomplished is by increasing the ranking of vendor members in a
digital search result by using physical location histories of physical encounters in the
‘brick and mortar’ world between individual members having communication devices
and the vendor members.
   47. The ‘911 Patent was issued to Weisner and to Shmuel Nemanov (“Nemanov”).
On or about July 9, 2019 Weisner and Nemanov executed an “Agreement Between
Owners of Undivided Interests in the Patent” (“Agreement Between Owners”), under
which Weisner, as the majority owner of the undivided interest in certain patents and
patent applications including the application that matured into the ‘911 Patent, has
exclusive rights to sue for patent infringement of the ‘911 Patent. A copy of the
“Agreement Between Owners” was recorded on or about September 4, 2019 in the U.S.
Patent & Trademark Office Assignment Records under Reel/Frame 050259/0564 and is
attached herein to the Amended Complaint as Exhibit B.




                                             16
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 17 of 30




   48. The ‘911 Patent is currently in full force and effect and has not expired or been
abandoned, and there are no known prior adjudications of invalidity of any of the claims
of the ‘911 Patent.
United States Patent No. 10,642,910
   49. On May 5, 2020, the United States Patent and Trademark Office (“the USPTO”)
issued United States Patent No. 10,642,910, entitled Accumulation of Location History
Based on Digital Member Entries from Multiple Devices of a Mobile Web (the “‘910
Patent”). A true and correct copy of the ‘910 Patent is attached to this Amended
Complaint as Exhibit E.
   50. Independent claims 1, 12 and 23 are exemplary claims of the ‘910 Patent. Claim
1 recites: A computer-implemented method for accumulation of physical location
histories based on digital member entries using URL-possessing elements of a mobile
web, the method comprising:
       maintaining a processing system that is connected to a telecommunications
network and is configured to provide an account to individual members of a member
network and to store a physical location history associated with the account, each account
associated with a URL or an identifier associated with the URL;
       providing an application that configures a handheld mobile communication device
of a particular individual member of the member network who is mobile to, upon
instances of a capture by the particular individual member of a digital member entry,
transmit the digital member entry to the processing system at an account associated with
the URL or associated identifier of the particular individual member automatically as a
result of a communication from the handheld mobile communication device of the
particular individual member to the processing system, a location of each particular
individual member determined by a positioning system, the particular individual
member’s account configured to allow the particular individual member’s physical
location history to be accumulated from multiple handheld mobile communication
devices of the particular individual member over time;
       the application maintaining a viewable, searchable physical location history on
each handheld mobile communication device, including multiple digital member entries



                                            17
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 18 of 30




of the particular individual member, the physical location history searchable by URL or
associated identifier; and
       maintaining, using the processing system, a database identifying, by URL or
associated identifier, the particular individual members whose physical location history
was accumulated,
       wherein the physical location history of the particular individual member includes
at least one visual timeline of digital member entries of the particular individual member,
       wherein at least some of the digital member entries captured are of a vendor
member or a second individual member, of the member network, during a physical
encounter between the individual member and the vendor member or the second
individual member.
   51. Claim 12 of the ‘910 Patent recites: A system for accumulation of physical
location histories based on digital member entries using URL-possessing elements of a
mobile web, the system comprising:
       a processing system that is connected to a telecommunications network and is
configured to provide an account to individual members of a member network and to
store a physical location history associated with the account, each account associated
with a URL or an identifier associated with the URL;
       an application configured to be downloaded onto handheld mobile
communication devices of a particular individual member of the member network, the
application configured to, upon instances of a capture by the particular individual
member of a digital member entry, transmit the digital member entry to the processing
system at an account associated with the URL or associated identifier of the particular
individual member automatically as a result of a communication from the handheld
mobile communication device of the particular individual member to the processing
system, a location of each particular individual member determined by a positioning
system, the particular individual member’s account configured to allow the particular
individual member’s physical location history to be accumulated into a calendar format
from multiple handheld mobile communication devices of the particular individual
member over time;



                                            18
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 19 of 30




       the application configured to maintain a viewable, searchable physical location
history on each handheld mobile communication device, including multiple digital
member entries of the particular individual member;
       the processing system including a database identifying, by URL or associated
identifier, the particular individual members whose physical location history was
accumulated,
       wherein the physical location history of the particular individual member includes
at least one visual timeline of digital member entries of the particular individual member,
       wherein at least some of the digital member entries captured are of a vendor
member or a second individual member, of the member network, during a physical
encounter between the individual member and the vendor member or the second
individual member.
   52. The ‘910 Patent is generally directed to a method, system and computer-readable
medium for accumulating physical location histories based on digital member entries
using a URL or an identifier associated with a URL and integrates and converts the
Patent Claims and Elements of the Invention to produce something significantly more,
that yields a revolutionary, technological improvement. One of the ways this is
accomplished is by a particular individual member capturing digital member entries and
accumulating a physical location history over time at an account associated with the URL
or associated identifier of the individual member, the physical location history including
at least one visual timeline of digital member entries, wherein at least some of the digital
member entries captured are of a vendor member or a second individual member, during
a physical encounter.
   53. The ‘910 Patent was issued to Weisner and to Shmuel Nemanov (“Nemanov”).
On or about July 9, 2019 Weisner and Nemanov executed an “Agreement Between
Owners of Undivided Interests in the Patent” (“Agreement Between Owners”), under
which Weisner, as the majority owner of the undivided interest in certain patents and
patent applications including the application that matured into the ‘910 Patent, has
exclusive rights to sue for patent infringement of the ‘910 Patent. A copy of the
“Agreement Between Owners” was recorded on or about September 4, 2019 in the U.S.



                                             19
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 20 of 30




Patent & Trademark Office Assignment Records under Reel/Frame 050259/0564 and is
attached herein to the Amended Complaint as Exhibit B.
   54. The ‘910 Patent is currently in full force and effect and has not expired or been
abandoned, and there are no known prior adjudications of invalidity of any of the claims
of the ‘910 Patent.
                   Defendant Google’s Infringement of the ‘202 Patent
   55. Google is making, using and/or selling a copycat method and/or system of
creating and/or using physical location histories as claimed in the ‘202 Patent.
   56. Google literally infringes at least claims 1-7 and 14-18 of the ‘202 Patent.
Google’s infringement of the ‘202 Patent occurs through its Google Maps feature.
Google Maps contains a “Your Timeline” and “Your Places” feature(s) that infringe the
‘202 Patent. Attached to this Amended Complaint as Exhibit A-1 is a true and correct
copy of Plaintiff’s ‘202 Claim Chart and annexed thereto as Exhibits A-H which
demonstrate and evidence Defendant Google’s Infringement of the ‘202 Patent.
                   Defendant Google’s Infringement of the ‘905 Patent
   57. Google is making, using and/or selling a copycat method and/or system of
combining enhanced computerized searching for a target business with use of physical
encounters between individuals having communication devices and vendors as claimed in
the ‘905 Patent.
   58. Google literally infringes claims 1-14 of the ‘905 Patent. Google’s infringement
of the ‘905 Patent occurs through its Google Maps feature. For example, Google’s search
engine integrates and converts enhanced digital search results to a mobile device or to a
non-mobile device, and in doing so utilizes location history data obtained in connection
with the Google Maps feature(s). Attached to this Amended Complaint as Exhibit C-1 is
a true and correct copy of Plaintiff’s ‘905 Claim Chart and annexed thereto as Exhibits
A-C which demonstrate and evidence Defendant Google’s Infringement of the ‘905
Patent.
                   Defendant Google’s Infringement of the ‘911 Patent
   59. Google is making, using and/or selling a copycat method and/or system of
enhancing digital search results for a business in a target geographic area using location
histories as claimed in the ‘911 Patent.


                                             20
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 21 of 30




   60. Google literally infringes claims 1-21 of the ‘911 Patent. Google’s infringement
of the ‘911 Patent occurs through its Google Maps feature. For example, Google’s search
engine integrates and converts enhanced digital search results to a mobile device or to a
non-mobile device, and in doing so utilizes location history data obtained in connection
with the Google Maps feature(s). Attached to this Amended Complaint as Exhibit D-1 is
a true and correct copy of Plaintiff’s ‘911 Claim Chart and thereto are annexed Exhibits
A-G which demonstrate and evidence Defendant Google’s Infringement of the ‘911
Patent.
                     Defendant Google’s Infringement of the ‘910 Patent
   61. Google is making, using and/or selling a copycat method, system and/or
computer-readable medium for accumulating physical location histories based on digital
member entries as claimed in the ‘910 Patent.
   62. Google literally infringes at least claims 1-10, 12-21 and 23-28 of the ‘910 Patent.
Google’s infringement of the ‘910 Patent occurs through its Google Maps feature. For
example, Google Maps contains a “Your Timeline” and “Your Photos” feature(s) that
infringe the ‘910 Patent when captures of a digital member entry are made and
accumulated over time into the particular individual member’s physical location history,
including at least one visual timeline of digital member entries. Attached to this Amended
Complaint as Exhibit E-1 is a true and correct copy of Plaintiff’s ‘910 Claim Chart and
thereto are annexed Exhibits A-C which demonstrate and evidence Defendant Google’s
Infringement of the ‘911 Patent.
            WEISNER’S NOTICE OF INFRINGEMENT TO GOOGLE
   63. Google is well aware of the ‘202 Patent and has continued its unauthorized
infringing activity despite this knowledge. Weisner gave written notice to Google of its
infringement of the ‘202 Patent on or about July 1, 2019. Weisner attempted, albeit
unsuccessfully, to actively engage in good faith negotiations for approximately half a
year with Google regarding the ‘202 Patent, including signing a Nondisclosure
Agreement and having a number of telephonic meetings and including sending Google a
claim chart outlining in detail its infringement of claims 1-7 and 14-18 on an element-by-
element basis. Google did not provide a detailed refutation of infringement as to any
claims of the claim chart that Weisner sent Google. As such, Google has continued to


                                            21
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 22 of 30




willfully, wantonly, and deliberately engage in acts of infringement of the ‘202 Patent
permitting increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs
incurred under 35 U.S.C. § 285.
   64. Google is well aware of the ‘905 Patent, the ‘911 Patent and the “910 Patent and
has continued its unauthorized infringing activity of each despite this knowledge.
Weisner gave written notice to Google of its infringement of the ‘905 Patent and of the
‘911 Patent by letter sent by DHL on or about February 23, 2020, a courtesy copy of
which was emailed to Google’s in-house patent counsel on March 4, 2020 and
acknowledged by said counsel on March 5, 2020 by email. Weisner gave written notice
to Google of its infringement of the ‘910 Patent on or about March 29, 2020 by email to
Google’s in-house patent counsel who acknowledged receipt of same on March 30, 2020
by email. The written notice identifies features used by Google that infringe the ‘905
Patent, the ‘911 Patent and the “910 Patent. Google did not provide a refutation of
infringement as to any claims of the ‘905 Patent, the ‘911 Patent and the “910 Patent. As
such, Google has continued to willfully, wantonly, and deliberately engage in acts of
infringement of the ‘202 Patent, of the “905 Patent, of the ‘911 Patent and of the ‘911
Patent permitting increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs
incurred under 35 U.S.C. § 285.
   65. As a result of Google’s infringement of the ‘202 Patent, Weisner has suffered and
will continue to suffer irreparable harm for which there is no adequate remedy at law.
   66. Google’s infringement of the ’202 Patent causes harm to Weisner in the form of
price erosion, loss of goodwill, damage to reputation, loss of business opportunities,
inadequacy of money damages, and direct and indirect competition.
   67. Monetary damages alone relating to the ‘202 Patent are likely to be shown as
insufficient to compensate Weisner for these harms. Accordingly, Weisner is entitled to
injunctive relief against Google’s future acts of infringement, including manufacture,
sale, and importation.
   68. Google’s infringement of the ’202 Patent also has injured and continues
to injure Weisner in an amount to be proven at trial, but not less than a reasonable
royalty.



                                            22
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 23 of 30




   69. As a result of Google’s infringement of the ‘905 Patent, Weisner has suffered and
will continue to suffer irreparable harm for which there is no adequate remedy at law.
   70. Google’s infringement of the ’905 Patent causes harm to Weisner in the form of
price erosion, loss of goodwill, damage to reputation, loss of business opportunities,
inadequacy of money damages, and direct and indirect competition.
   71. Monetary damages alone relating to the ‘905 Patent are likely to be shown as
insufficient to compensate Weisner for these harms. Accordingly, Weisner is entitled to
injunctive relief against Google’s future acts of infringement, including manufacture,
sale, and importation.
   72. Google’s infringement of the ’905 Patent also has injured and continues
to injure Weisner in an amount to be proven at trial, but not less than a reasonable
royalty.
   73. As a result of Google’s infringement of the ‘911 Patent, Weisner has suffered and
will continue to suffer irreparable harm for which there is no adequate remedy at law.
   74. Google’s infringement of the ’911 Patent causes harm to Weisner in the form of
price erosion, loss of goodwill, damage to reputation, loss of business opportunities,
inadequacy of money damages, and direct and indirect competition.
   75. Monetary damages alone relating to the ‘911 Patent are likely to be shown as
insufficient to compensate Weisner for these harms. Accordingly, Weisner is entitled to
injunctive relief against Google’s future acts of infringement, including manufacture,
sale, and importation.
   76. Google’s infringement of the ’911 Patent also has injured and continues
to injure Weisner in an amount to be proven at trial, but not less than a reasonable
royalty.
   77. As a result of Google’s infringement of the ‘910 Patent, Weisner has suffered and
will continue to suffer irreparable harm for which there is no adequate remedy at law.
   78. Google’s infringement of the ’910 Patent causes harm to Weisner in the form of
price erosion, loss of goodwill, damage to reputation, loss of business opportunities,
inadequacy of money damages, and direct and indirect competition.
   79. Monetary damages alone relating to the ‘910 Patent are likely to be shown as
insufficient to compensate Weisner for these harms. Accordingly, Weisner is entitled to


                                            23
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 24 of 30




injunctive relief against Google’s future acts of infringement, including manufacture,
sale, and importation.
    80. Google’s infringement of the ’910 Patent also has injured and continues
to injure Weisner in an amount to be proven at trial, but not less than a reasonable
royalty.
       Google’s Knowledge of the ’202 Patent and Willful Patent Infringement
    81. Google has actual knowledge of and about the ’202 Patent and had such
knowledge before the filing of the Complaint.
    82. In a cease desist letter dated July 1, 2019, Weisner informed Google that Google
would infringe the then-allowed claims of the ’202 Patent once said claims issue several
weeks later if Google continues to make, use, offer to sell and/or sell its “Your Timeline”
and “Your Places” feature(s) under Google Maps that literally infringe each and every
one of the claim elements of independent method claim 1 and of independent system
claim 14 as well as of at least several dependent claims.
    83. In his July 1, 2019 cease and desist letter Weisner informed Google that “once a
U.S. patent issues on the attached allowed claims”, it had “to cease and desist from
making, using, selling, offering to sell in the United States, or importing into the United
States, any features, methods, systems or devices that infringe any of the claims of the
patent including ceasing and desisting from any further making, using, selling or offering
to sell in the U.S., or importing into the U.S., of Google’s “Your Timeline” feature under
Google Maps or Google’s “Your Places” feature under Google Maps” and that “failure to
comply with the above would result in Google infringing the Patent Act at 35 U.S. Code
§ 271(a), a statute that provides for damages for infringement in no event less than a
reasonable royalty, including, where appropriate, increased damages up to three times the
amount found or assessed, as well as injunctive relief, preliminary and permanent.”
    84. Google acknowledged receiving the July 1, 2019 letter on or about July 13, 2019.
    85. Upon information and belief, Google also had knowledge of the ’202 patent
prior to its receipt of the July 1, 2019 letter.
    86. In sum, Google was aware of the ’202 Patent but intentionally embarked
upon and continued its unauthorized infringing activity despite this knowledge.



                                                   24
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 25 of 30




   87. Google has been making, using, offering for sale, and/or selling products that
infringe the ’202 Patent, and, despite Weisner’s cease-and-desist letter and additional pre-
suit communications, Google continues to do so in blatant and reckless disregard of
Weisner’s patent rights.
   88. Google has acted recklessly and continues to willfully, wantonly, and
deliberately engage in acts of infringement of the ’202 Patent, justifying an award to
Weisner of increased damages under 35 U.S.C. § 284, attorneys’ fees and costs incurred
under 35 U.S.C. § 285, and other remedies that the Court may impose.
       Google’s Knowledge of the ’905 Patent and Willful Patent Infringement
   89. Google has actual knowledge of and about the ’905 Patent and had such
knowledge before the service of the Amended Complaint.
   90. In a cease desist letter dated February 23, 2020, Weisner informed Google that
Google would infringe the claims of the ’905 Patent if Google continues to make, use,
offer to sell and/or sell its “Your Timeline” and “Your Places” feature(s) under Google
Maps that literally infringe each and every one of the claim elements of independent
method claims 1 and 14 of independent system claim 11 as well as of at least several
dependent claims.
   91. In his February 23, 2020 cease and desist letter Weisner informed Google that it
had “to cease and desist from making, using, selling, offering to sell in the United States,
or importing into the United States, any features, methods, systems or devices that
infringe any of the claims of the ‘905 Patent including ceasing and desisting from any
further making, using, selling or offering to sell in the U.S., or importing into the U.S., of
Google’s “Your Timeline” feature under Google Maps or Google’s “Your Places” feature
under Google Maps” and that “failure to comply with the above would result in Google
infringing the Patent Act at 35 U.S. Code § 271(a), a statute that provides for damages for
infringement in no event less than a reasonable royalty, including, where appropriate,
increased damages up to three times the amount found or assessed, as well as injunctive
relief, preliminary and permanent.”
   92. Google acknowledged receiving the February 23, 2020 cease and desist letter at
least on or about March 5, 2020.
   93. Upon information and belief, Google also had knowledge of the ’905 patent


                                              25
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 26 of 30




prior to its receipt of the February 23, 2020 letter.
    94. In sum, Google was aware of the ’905 Patent but intentionally embarked
upon and continued its unauthorized infringing activity despite this knowledge.
    95. Google has been making, using, offering for sale, and/or selling products that
infringe the ’905 Patent, and, despite Weisner’s cease-and-desist letter, Google continues
to do so in blatant and reckless disregard of Weisner’s patent rights.
    96. Google has acted recklessly and continues to willfully, wantonly, and
deliberately engage in acts of infringement of the ’905 Patent, justifying an award to
Weisner of increased damages under 35 U.S.C. § 284, attorneys’ fees and costs incurred
under 35 U.S.C. § 285, and other remedies that the Court may impose.
       Google’s Knowledge of the ’911 Patent and Willful Patent Infringement
    97. Google has actual knowledge of and about the ’911 Patent and had such
knowledge before the service of the Amended Complaint.
    98. In a cease desist letter dated February 23, 2020, Weisner informed Google that
Google would infringe the then-allowed claims of the ’911 Patent once said claims issue
several weeks later if Google continues to make, use, offer to sell and/or sell its “Your
Timeline” and “Your Places” feature(s) under Google Maps that literally infringe each
and every one of the claim elements of independent method claim 1 and of independent
system claim 12 as well as of at least several dependent claims.
    99. In his February 23, 2020 cease and desist letter Weisner informed Google
concerning the then-allowed claims that later issued as the ’911 Patent that “once a U.S.
patent issues on the attached allowed claims”, it had “to cease and desist from making,
using, selling, offering to sell in the United States, or importing into the United States,
any features, methods, systems or devices that infringe any of the claims of the patent
including ceasing and desisting from any further making, using, selling or offering to sell
in the U.S., or importing into the U.S., of Google’s “Your Timeline” feature under
Google Maps or Google’s “Your Places” feature under Google Maps” and that “failure to
comply with the above would result in Google infringing the Patent Act at 35 U.S. Code
§ 271(a), a statute that provides for damages for infringement in no event less than a
reasonable royalty, including, where appropriate, increased damages up to three times the
amount found or assessed, as well as injunctive relief, preliminary and permanent.”


                                              26
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 27 of 30




    100. Google acknowledged receiving the February 23, 2020 cease and desist letter at
least on or about March 5, 2020.
    101. Upon information and belief, Google also had knowledge of the ’911 patent
prior to its receipt of the February 23, 2020 letter.
    102. In sum, Google was aware of the ’911 Patent but intentionally embarked
upon and continued its unauthorized infringing activity despite this knowledge.
    103. Google has been making, using, offering for sale, and/or selling products that
infringe the ’911 Patent, and, despite Weisner’s cease-and-desist letter, Google continues
to do so in blatant and reckless disregard of Weisner’s patent rights.
    104. Google has acted recklessly and continues to willfully, wantonly, and
deliberately engage in acts of infringement of the ’911 Patent, justifying an award to
Weisner of increased damages under 35 U.S.C. § 284, attorneys’ fees and costs incurred
under 35 U.S.C. § 285, and other remedies that the Court may impose.
       Google’s Knowledge of the ’910 Patent and Willful Patent Infringement
    105. Google has actual knowledge of and about the ’910 Patent and had such
knowledge before the service of the Amended Complaint.
    106. In a cease desist letter dated March 29, 2020, Weisner informed Google that
Google would infringe the then-allowed claims of the ’910 Patent once said claims issue
several weeks later if Google continues to make, use, offer to sell and/or sell its “Your
Timeline” and “Your Photos” feature(s) under Google Maps that literally infringe each
and every one of the claim elements of independent method claim 1, of independent
system claim 12, of independent computer-readable medium claim 23 as well as of at
least several dependent claims.
    107. In his March 29, 2020 cease and desist letter Weisner informed Google
concerning the then-allowed claims that later issued as the ’910 Patent that “once a U.S.
patent issues on the attached allowed claims”, it had “to cease and desist from making,
using, selling, offering to sell in the United States, or importing into the United States,
any features, methods, systems or devices that infringe any of the claims of the patent
including ceasing and desisting from any further making, using, selling or offering to sell
in the U.S., or importing into the U.S., of Google’s “Your Timeline” feature under
Google Maps or Google’s “Your Photos” feature under Google Maps” and that “failure


                                              27
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 28 of 30




to comply with the above would result in Google infringing the Patent Act at 35 U.S.
Code § 271(a), a statute that provides for damages for infringement in no event less than
a reasonable royalty, including, where appropriate, increased damages up to three times
the amount found or assessed, as well as injunctive relief, preliminary and permanent.”
   108. Google acknowledged receiving the March 29, 2020 cease and desist letter on or
about March 30, 2020.
   109. Upon information and belief, Google also had knowledge of the ’910 patent
prior to its receipt of the March 29, 2020 letter.
   110. In sum, Google was aware of the ’910 Patent but intentionally embarked
upon and continued its unauthorized infringing activity despite this knowledge.
   111. Google has been making, using, offering for sale, and/or selling products that
infringe the ’910 Patent, and, despite Weisner’s cease-and-desist letter, Google continues
to do so in blatant and reckless disregard of Weisner’s patent rights.
   112. Google has acted recklessly and continues to willfully, wantonly, and
deliberately engage in acts of infringement of the ’910 Patent, justifying an award to
Weisner of increased damages under 35 U.S.C. § 284, attorneys’ fees and costs incurred
under 35 U.S.C. § 285, and other remedies that the Court may impose.
                                           Count I
        Direct Infringement of the ‘202 Patent Pursuant to 35 U.S.C. § 271(a)
   113. Weisner repeats, realleges, and incorporates by reference, as if fully set forth
herein, the allegations of the preceding paragraphs, as set forth above.
   114. Google has infringed and continues to infringe at least claims 1-7 and 14-18 of
the ’202 Patent in violation of 35 U.S.C. § 271(a).
   115. Google’s infringement is based upon literal infringement or infringement
under the doctrine of equivalents, or both.
                                          Count II
        Direct Infringement of the ‘905 Patent Pursuant to 35 U.S.C. § 271(a)
   116. Weisner repeats, realleges, and incorporates by reference, as if fully set forth
herein, the allegations of the preceding paragraphs, as set forth above.
   117. Google has infringed and continues to infringe claims 1-14 of the ’905 Patent in
violation of 35 U.S.C. § 271(a).


                                              28
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 29 of 30




   118. Google’s infringement is based upon literal infringement or infringement
under the doctrine of equivalents, or both.
                                         Count III
        Direct Infringement of the ‘911 Patent Pursuant to 35 U.S.C. § 271(a)
   119. Weisner repeats, realleges, and incorporates by reference, as if fully set forth
herein, the allegations of the preceding paragraphs, as set forth above.
   120. Google has infringed and continues to infringe claims 1-21 of the ’911 Patent in
violation of 35 U.S.C. § 271(a).
   121. Google’s infringement is based upon literal infringement or infringement
under the doctrine of equivalents, or both.
                                         Count IV
        Direct Infringement of the ‘910 Patent Pursuant to 35 U.S.C. § 271(a)
   122. Weisner repeats, realleges, and incorporates by reference, as if fully set forth
herein, the allegations of the preceding paragraphs, as set forth above.
   123. Google has infringed and continues to infringe at least claims 1-10, 12-21 and
23-28 of the ’910 Patent in violation of 35 U.S.C. § 271(a).
   124. Google’s infringement is based upon literal infringement or infringement
under the doctrine of equivalents, or both.


                                   PRAYER FOR RELIEF
       WHEREFORE, Weisner requests judgment in his favor and relief as follows:
       A. An entry of judgment that Google has infringed and is infringing the ’202
Patent, the ‘905 Patent, the ‘911 Patent and the ‘910 Patent;
       B. A preliminary and permanent injunction against Google and its officers,
employees, agents, servants, attorneys, instrumentalities, and/or those in privity with
them, from infringing the ’202 Patent, the ‘905 Patent, the ‘911 Patent, the ‘910 Patent,
and for all further and proper injunctive relief pursuant to 35 U.S.C. §283;
       C. An award to Weisner of such past damages through the date of judgment, not
less than a reasonable royalty, as he shall prove at trial or otherwise against Google in an
amount adequate to fully compensate Weisner for Google’s infringement of the’202
Patent, the ‘905 Patent, the ‘911 Patent and the ‘910 Patent;


                                              29
    Case 1:20-cv-02862-AKH Document 72 Filed 01/22/21 Page 30 of 30




       D. A determination that Google’s infringement has been willful, wanton, and
deliberate and that the damages against Google be increased up to treble on this basis or
for any other basis in accordance with the law;
       E. A finding that this case is “exceptional” and an award to Weisner of his costs
and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;
       F. An accounting of all infringing sales and revenues, together with post
judgment interest and prejudgment interest and costs from the first date of
infringement of the ’202 Patent, the ‘905 Patent, the ‘911 Patent and the ‘910 Patent; and
       G. Such further and other relief as the Court may deem proper and just.
                              DEMAND FOR JURY TRIAL
       Weisner demands a trial by jury of all issues so triable by right under Rule 38 of
the Federal Rules of Civil Procedure.




Dated: January 21, 2021                      Respectfully submitted

                                             /s/ Jacob Ginsburg
                                             Jacob Ginsburg, Esq.
                                             Jacob Ginsburg, Esq. PLLC
                                             One Concord Drive
                                             Monsey, NY 10952
                                             (845) 371-1914
                                             jg@jacobginsburglaw.com
                                             Attorney for Plaintiff Sholem Weisner




                                            30
